TROPIC SPA INC. A DEVELOPMENT STAGE ENTERPRISE INTERIM FINANCIAL STATEMENTS SIX MONTHS ENDED FEBRUARY 28, 2013 EXPRESSED IN CANADIAN DOLLARS TROPIC SPA INC. A DEVELOPMENT STAGE ENTERPRISE INTERIM BALANCE SHEETS (EXPRESSED IN CANADIAN DOLLARS) (Unaudited, Prepared by Management) February 28, August 31, ASSETS Current assets: Cash $ $ Amounts receivable Inventory Prepaid expenses Total current assets Equipment, net (Note 4) Intangible assets, net (Note 5) Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable and accrued liabilities (Note 6) $ $ Unearned revenue Total current liabilities Stockholders’ equity (Note 9): Common stock, $nil par value per share: unlimited shares authorized; 90,676,523 shares issued and outstanding as of February 28, 2013; 56,516,523 shares issued and outstanding as of August 31, 2012 8,156,201 7,932,201 Deficit accumulated during the development stage ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to the interim financial statements 1 TROPIC SPA INC. A DEVELOPMENT STAGE ENTERPRISE INTERIM STATEMENTS OF LOSS AND COMPREHENSIVE LOSS (EXPRESSED IN CANADIAN DOLLARS) (Unaudited, Prepared by Management) Cumulative For the Six Month Periods Ended since February 28, February 29, Inception Revenue: Sales $ $ $ Flyer distribution — Total revenue Production costs: Consulting fees – production Depreciation Materials and supplies Prototype components — Total production costs Gross loss ) ) ) General and administration: Bad debts — — Consulting fees – management (Note 7) Depreciation Marketing Office and miscellaneous (Note 7) Professional fees Rent Travel and entertainment Total general and administration Loss before income taxes ) ) ) Income taxes — — — Net loss and comprehensive loss $ ) $ ) $ ) Net loss per share – basic and diluted (Note 2) $ ) $ ) Weighted-average number of shares outstanding See accompanying notes to the interim financial statements 2 TROPIC SPA INC. A DEVELOPMENT STAGE ENTERPRISE INTERIM STATEMENTS OF CASH FLOWS (EXPRESSED IN CANADIAN DOLLARS) (Unaudited, Prepared by Management) Cumulative For the Six Month Periods Ended since February 28, February 29, Inception Cash Flows From Operating Activities Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash provided byoperating activities: Depreciation Changes in assets and liabilities: Amounts receivable ) (7 ) Inventory ) ) Prepaid expenses ) ) Accounts payable and accrued liabilities ) Unearned revenue ) Shares issued for management services — Net cash used in operating activities ) ) ) Cash Flows From Investing Activities Purchases of equipment, net ) — — Net cash used in investing activities ) — — Cash Flows From Financing Activities Proceeds from issuance of common stock Net cash provided by financing activities Increase (decrease) in cash during the period ) Cash, beginning of period — Cash, end of period $ $ $ Supplementary Information: The Company received bookkeeping and related services at no charge from Inception to August 31, 2011. On November 15, 2012, the Company issued 29,000,000 shares valued at $14,500 in exchange for management services received. See accompanying notes to the interim financial statements 3 TROPIC SPA INC. A DEVELOPMENT STAGE ENTERPRISE INTERIM STATEMENTS OF STOCKHOLDERS’ EQUITY (EXPRESSED IN CANADIAN DOLLARS) (Unaudited, Prepared by Management) Year Ended August 31, 2012 and Six Month Period Ended February 28, 2013 Deficit accumulated during the Total Common Stock development stockholders’ Shares Amount stage equity Balance at August 31, 2011 $ $ ) $ Shares issued for cash — Net loss — — (587,036 ) Balance at August 31, 2012 (1,368,825 ) Shares issued for cash — Shares issued in exchange formanagement services — Net loss — — (252,542 ) Balance at February 28, 2013 $ $ ) $ See accompanying notes to the interim financial statements 4 TROPIC SPA INC. A DEVELOPMENT STAGE ENTERPRISE NOTES TO THE INTERIM FINANCIAL STATEMENTS (EXPRESSED IN CANADIAN DOLLARS) (Unaudited, Prepared by Management) 1. Company Overview, Basis of Presentation, and Summary of Significant Accounting Policies Nature of Operations Tropic Spa Inc. (the “Company”) was incorporated in Ontario, Canada on September 17, 2007 and is in the development stage. The Company manufactures and sells Home Mist Tanning units that deliver a full-body application. On November 19, 2007, the Company entered into Share Subscription Agreements (the “Agreements”) with MCM Consulting Ltd., Nandoor Enterprises Ltd., Sierra Tan Ltd., Sunshower Incorporated, Sunshower International Corporation and Tropic Spa Group Inc. (the “Originating Companies”). Pursuant to the terms of the Agreements, the Originating Companies subscribed for, in aggregate, 18,202,503 common shares of the Company valued at $3,657,175. This assigned value was the cost to the Originating Companies, as of that date, of developing a Home Mist Tanning system and the application for and acquisition of a United States Patent “Apparatus for Spray Application of a Sunless Tanning Product” (the “Patent”). The Agreements included a triggering event (a “Triggering Event”) which was defined to mean the occurrence of any of the following events: ● Ninety days after the Company has been listed as a public company on a stock exchange; ● Ninety days after the Company either purchases or is purchased by a company that is trading on a stock exchange; or ● Notwithstanding the above, ninety days after the Company has notified the originating companies in writing that a Triggering Event has occurred. The Originating Companies entered into agreements with their shareholders allowing the shareholders, upon the Triggering Event, to exchange their class A shares in the originating companies, by exercising the option under their common share exchange warrant, for common shares in the Company. On April 9, 2009, the Board of Directors of the Company (the “Board”) resolved that the Triggering Event had occurred and approved and issued a Notification of Triggering Event to the shareholders of the Originating Companies. The decision to exercise the Triggering Event was driven by three factors: ● the approval of the Patent; ● delivery of the final production model on or before April 21, 2009; and ● implementation of an aggressive marketing strategy. After November 19, 2007, and subsequent to the execution of the Agreements, Tropic Spa Group Inc. (“TSGI”) incurred an additional $2,685,104 on the continued development of the Home Mist Tanning system and the application for and acquisition of the Patent. On March 11, 2013, the Company executed a second Share Subscription Agreement (the “Second Agreement”) with TSGI to cover the common shares of the Company issued to the shareholders of TSGI in respect of the additional costs incurred. Pursuant to the terms of the Second Agreement, TSGI subscribed for 26,034,520 common shares valued at $3,155,462 covering the period from November 20, 2007 to June 2010. Of these amounts, 3,880,745 common shares are for $470,358 received directly by the Company. The value assigned to the carrying value of the Patent, during the year ended August 31, 2010, was $2,685,104 ($3,155,462 less $470,358). The total value assigned to the carrying value of the Patent pursuant to the Agreements and the Second Agreement, collectively, was $6,342,279. The Company has patents pending which are in the process of being completed for Australia, Canada, China and the European Union. 5 TROPIC SPA INC. A DEVELOPMENT STAGE ENTERPRISE NOTES TO THE INTERIM FINANCIAL STATEMENTS (EXPRESSED IN CANADIAN DOLLARS) (Unaudited, Prepared by Management) 1. Company Overview, Basis of Presentation, and Summary of Significant Accounting Policies (cont’d) The Company’s continuing operations and the underlying value and recoverability of the amounts shown for inventory, equipment and intangible assets are entirely dependent upon the ability of the Company to obtain the necessary financing (from issuing shares to investors and/or borrowing money and/or issuing, selling or pledging debt obligations) to fund its operations and on future profitable production and proceeds from the sale of Home Mist Tanning units. To date, The Company has minimal revenue and an accumulated operating deficit of $1,621,367 (August 31, 2012 - $1,368,825). Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States ("GAAP") requires the Company to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and reported amounts of revenue and expenses during the reporting period. Actual results could differ from those estimates. On an ongoing basis, the Company evaluates its estimates, including those related to equipment, fair values of intangible assets, useful lives of intangible assets and the likelihood of realization of its deferred tax assets. The Company bases its estimates on assumptions that are believed to be reasonable, the results of which form the basis for making judgments about the carrying values of assets and liabilities. Concentration of Risk The financial instrument which potentially subjects the Company to a concentration of credit risk is cash. The Company places its cash in an account with a high credit quality financial institution. Significant Accounting Policies The accompanying financial statements reflect the application of certain significant accounting policies. There have been no material changes to the Company’s significant accounting policies that are disclosed in its financial statements and notes thereto during the six month period ended February 28, 2013. Inventory Inventory is stated at the lower of cost, computed using the first-in, first-out method, or market. If the cost of inventory exceeds its market value, a provision is made currently for the difference between the cost and market value. The Company’s inventory consists of finished goods, components and supplies. Equipment, Net Equipment is stated at cost, net of accumulated depreciation. Equipment is depreciated over the estimated useful life of the asset. Mould equipment is depreciated at 20% on a declining-balance basis. The website is depreciated on a straight-line basis over five years. One-half of these rates are used in the year of acquisition. Replacements and major improvements are capitalized, while maintenance and repairs are charged to expense as incurred. Upon retirement or sale, the cost of assets disposed of and related accumulated depreciation are removed from the accounts, and any resulting gain or loss is credited or charged to operations. Intangible Assets The Patent is recorded at the value attributed to the shares issued to the Originating Companies and shareholders of TSGI less accumulated amortization. The Patent was issued on September 29, 2009 and is effective until September 29, 2026. Upon expiration, the Patent can be extended subject to certain 6 TROPIC SPA INC. A DEVELOPMENT STAGE ENTERPRISE NOTES TO THE INTERIM FINANCIAL STATEMENTS (EXPRESSED IN CANADIAN DOLLARS) (Unaudited, Prepared by Management) 1. Company Overview, Basis of Presentation, and Summary of Significant Accounting Policies (cont’d) Intangible Assets (cont’d) changes required to secure the extension. Although the effects of obsolescence, demand, competition and other economic factors (such as stability of the industry, technological advances and legislative action that results in an uncertain or changing regulatory environment) can have an adverse effect on the industry and the Company’s product, management is not currently aware of any known adverse factors that will affect the Company in the future. The Company does not believe that there are any limits to how long its Home Mist Tanning units can sell in the market place. While it expects to be able to secure an extension to the Patent in 2026, this cannot be predicted with certainty at this time. Accordingly, management has determined that the best estimate of the useful life of the Patent is 17 years. At this time, the Company does not believe that the Patent will have a residual value at the end of its useful life. Definite-lived intangible assets are required to be amortized using a method that reflects the pattern in which the economic benefits of the patents are consumed or utilized. At this time, management is not able to determine with any amount of certainty the number of Home Mist Tanning units that will be sold over the useful life of the Patent. Accordingly, the Patent will be amortized over the remaining years of the useful life beginning in the year that commercial production and sale of the units commences. Commercial production and sales are expected to commence when the Company becomes a public company and the North American marketing campaign commences. As of February 28, 2013, there were no know indicators that the Patent was impaired. Leases The Company currently rents premises pursuant to an operating lease. Impairment of Long-Lived Assets Long-lived assets, including equipment and intangible assets, are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount should be evaluated. Recoverability of assets to be held and used is measured by a comparison of the carrying amount of the asset to the estimated undiscounted future cash flows expected to be generated by it. If the carrying amount of the asset exceeds its estimated future cash flows, an impairment charge is recognized in the amount by which the carrying amount of the asset exceeds its fair value. Sales, Other Revenue and Deferred Revenue The Company sells Home Mist Tanning units and related supplies primarily on line via its website. The Company recognizes revenue when the units and supplies have been shipped to the customer, the amount to be paid by the customer is fixed or determinable and collectability is reasonably assured. Revenue is recorded net of applicable sales taxes. In February 2012, the Company entered into an agreement with a fitness company to insert into every Home Mist Tanning unit package shipped in Canada a brochure advertising their store locations in Canada along with other related information about their fitness stores. Pursuant to this two-year agreement, commencing March 1, 2012 and ending February 28, 2014, the Company will receive $50,000 for this service. Revenue is being recognized on a straight-line basis over the term of the agreement. 7 TROPIC SPA INC. A DEVELOPMENT STAGE ENTERPRISE NOTES TO THE INTERIM FINANCIAL STATEMENTS (EXPRESSED IN CANADIAN DOLLARS) (Unaudited, Prepared by Management) 1. Company Overview, Basis of Presentation, and Summary of Significant Accounting Policies (cont’d) Warranty The Company is committed to supplying products of superior quality and design. Because of this commitment, it provides a limited one year warranty effective from the date of purchase. The Company warranties its Home Mist Tanning units to be free of defects. If a unit stops operating due to defects in materials or workmanship, the Company either repairs or replaces it for free. Production Costs Production costs consist of production consulting fees, equipment depreciation, materials and supplies. Advertising Costs The Company charges all advertising and marketing costs to expense in the period incurred. Income Taxes Deferred income tax is accounted for using the asset and liability method. Deferred income taxes are provided for temporary differences in recognizing certain income and expense items for financial reporting purposes and tax reporting purposes. Such deferred income taxes primarily relate to the difference between the tax bases of assets and liabilities and their financial reporting amounts. Deferred tax assets and liabilities are measured by applying enacted statutory tax rates applicable to the future years in which deferred tax assets or liabilities are expected to be settled or realized. In assessing the realizability of deferred tax assets, management considers whether it is more likely than not that some portion or all of the deferred tax assets will be realized. The ultimate realization of deferred tax assets is dependent upon the generation of future taxable income during the periods in which those temporary differences become deductible. Management considers the scheduled reversals of deferred tax liabilities, projected future taxable income and tax planning strategies in making this assessment. At this time, the Company is not able to project future taxable income over the periods in which the deferred tax assets are deductible and, accordingly, management is not able to determine if it is more likely than not that the Company will realize the benefits of these deductible differences. Derivative Financial Instruments The Company does not have any derivative financial assets or liabilities. Fair Value of Financial Instruments Fair values of cash and accounts payable and accrued liabilities approximate fair value because of the short-term nature of these items. Amounts receivable consists primarily of Harmonized Sales Tax (“HST”) receivable from the Government of Canada. HST is not a financial instrument. Foreign Currency The Company’s functional currency is the Canadian dollar. These financial statements are presented in Canadian dollars. All transactions of the Company are currently in Canadian dollars. 8 TROPIC SPA INC. A DEVELOPMENT STAGE ENTERPRISE NOTES TO THE INTERIM FINANCIAL STATEMENTS (EXPRESSED IN CANADIAN DOLLARS) (Unaudited, Prepared by Management) 2. Loss Per Share The following table sets forth the computation of loss per share: Six Month Periods Ended February 28, February 29, Net loss per share: Net loss $ ) $ ) Weighted-average shares outstanding: Common stock Number of shares used in per share computations Loss per share $ ) $ ) 3.Fair Value Measurements Fair value is defined as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. There is a three-tier fair value hierarchy, which prioritizes the inputs used in measuring fair value as follows: Level 1 – Observable inputs such as quoted prices in active markets for identical assets or liabilities; Level 2 – Inputs other than Level 1 that are observable, either directly or indirectly, such as quoted prices for similar assets or liabilities, quoted prices in markets that are not active, or other inputs that are observable or can be corroborated by observable market data for substantially the full term of the assets or liabilities; and Level 3 – Unobservable inputs that are supported by little or no market activity, which require management judgment or estimation. The Company measures its financial instruments at fair value. The carrying value of cash deposits is a reasonable estimate of its fair value due to the short maturity of the financial instrument. The Company does not have assets and liabilities that are measured at fair value on a recurring basis. 4. Equipment, Net Equipment, at cost, consisted of: February 28, August 31, Mould Equipment $ $ Website Equipment at cost Accumulated depreciation ) ) Equipment, net $ $ Depreciation was $13,324 and $­­­15,933 for the six month periods ended on February 28, 2013 and February 29, 2012, respectively. 9 TROPIC SPA INC. A DEVELOPMENT STAGE ENTERPRISE NOTES TO THE INTERIM FINANCIAL STATEMENTS (EXPRESSED IN CANADIAN DOLLARS) (Unaudited, Prepared by Management) 5. Intangible Assets The following tables provide information regarding the Patent: February 28, 2013 Gross carrying amount Accumulated amortization Net carrying amount United States Patent $ $
